MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                 FILED
regarded as precedent or cited before any                                         Oct 22 2020, 8:37 am
court except for the purpose of establishing
                                                                                      CLERK
the defense of res judicata, collateral                                           Indiana Supreme Court
                                                                                     Court of Appeals
estoppel, or the law of the case.                                                      and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Clifford M. Robinson                                     Curtis T. Hill, Jr.
The Law Office of Clifford M.                            Attorney General of Indiana
Robinson, LLC
                                                         Courtney Staton
Rensselaer, Indiana                                      Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Lavontae Lee,                                            October 22, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-836
        v.                                               Appeal from the Newton Superior
                                                         Court
State of Indiana,                                        The Honorable Daniel J. Molter,
Appellee-Plaintiff,                                      Judge
                                                         Trial Court Cause No.
                                                         56D01-1906-F6-617



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-836 | October 22, 2020              Page 1 of 8
                                Case Summary and Issue
[1]   Following a jury trial, Lavontae Lee was convicted of neglect of a dependent, a

      Level 6 felony; possession of marijuana, a Class B misdemeanor; and reckless

      driving, a Class C misdemeanor. The trial court sentenced Lee to an aggregate

      sentence of eighteen months to be served in the Indiana Department of

      Correction (“DOC”). Lee appeals and raises the sole issue of whether there

      was sufficient evidence to support his neglect of a dependent conviction.

      Concluding the State presented sufficient evidence to support his conviction, we

      affirm.



                            Facts and Procedural History
[2]   On June 8, 2019, Vincent Lowe (“Officer Lowe”), an investigator with the

      Newton County Prosecutor’s Office, was assigned to the Drug Task Force and

      was on patrol near U.S. 41 and County Road 100 North in Newton County.

      Officer Lowe heard a vehicle’s “exhaust rapidly accelerating” and observed a

      Dodge traveling westbound on the county road. Transcript of Evidence,

      Volume II at 51. Officer Lowe left his location, pulled onto the county road,

      and increased his speed “to try [to] catch up” to the Dodge. Id. At the time,

      the road had been recently repaved, and it was “drizzling rain and almost

      dark.” Id. at 52. Officer Lowe passed a Cadillac that was behind the Dodge

      and accelerated to approximately 110 mph “before [he] was close enough to

      activate [his] same direction radar unit,” which reported that the Dodge was

      traveling at 114 mph in a 55 mph speed zone. Id. at 51.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-836 | October 22, 2020   Page 2 of 8
[3]   Officer Lowe activated his emergency lights to initiate a traffic stop and the

      Dodge pulled over immediately. Officer Lowe walked up to the vehicle and

      immediately smelled the odor of marijuana emanating from the car. Lee was

      the driver and two adult males and L.L., Lee’s minor son, were also in the

      vehicle. Officer Lowe asked Lee to step out of the vehicle. At some point, a

      backup unit arrived.1


[4]   While another officer spoke with the other occupants, Officer Lowe and Lee

      stood in front of his patrol car “to discuss the happenings and get [Lee’s]

      identifying information.” Id. at 52. Lee stated he believed Officer Lowe was

      his friend behind him driving the Cadillac and thought they were “playing

      games” and he “didn’t realize that [Officer Lowe] passed that friend and that

      [the patrol vehicle’s] headlights were the same color as the Cadillac SUV, so he

      was taken off-guard that it was actually a police car and not the Cadillac.” Id.

      at 53, 63. Lee then spoke with another officer while Officer Lowe relayed Lee’s

      information to dispatch. The other officer informed Officer Lowe that Lee had

      disclosed that he had marijuana on his person. Officers allowed Lee to retrieve

      the marijuana and turn it over, which later field tested positive for THC.

      Officers also discovered remnants of marijuana in the vehicle in plain view.

      Lee was arrested and a relative took custody of L.L. and the vehicle.




      1
          It is unclear how many backup officers arrived on scene.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-836 | October 22, 2020   Page 3 of 8
[5]   On June 13, the State charged Lee with neglect of a dependent, a Level 6

      felony; possession of marijuana, a Class B misdemeanor; and reckless driving, a

      Class C misdemeanor. A jury trial was held on March 2, 2020,2 and the jury

      found Lee guilty as charged. The trial court sentenced Lee to an aggregate

      sentence of eighteen months to be served in the DOC. Lee now appeals. He

      only challenges his neglect of a dependent conviction; he does not challenge his

      possession of marijuana and reckless driving convictions. Additional facts will

      be supplied as necessary.



                                  Discussion and Decision
                                       I. Standard of Review
[6]   Our standard of review upon a challenge to the sufficiency of the evidence is

      well settled. D.J. v. State, 88 N.E.3d 236, 241 (Ind. Ct. App. 2017). We do not

      reweigh the evidence or judge the credibility of the witnesses. Purvis v. State, 87

      N.E.3d 1119, 1124 (Ind. Ct. App. 2017). Instead, we consider only the

      evidence supporting the verdict and any reasonable inferences that can be

      drawn therefrom. Morris v. State, 114 N.E.3d 531, 535 (Ind. Ct. App. 2018),

      trans. denied. Thus, we consider conflicting evidence most favorably to the

      verdict. Silvers v. State, 114 N.E.3d 931, 936 (Ind. Ct. App. 2018). “We will

      affirm if there is substantial evidence of probative value such that a reasonable




      2
       Following the presentation of evidence, Lee moved for a directed verdict. The trial court denied his
      motion.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-836 | October 22, 2020                   Page 4 of 8
      trier of fact could have concluded the defendant was guilty beyond a reasonable

      doubt.” Bailey v. State, 907 N.E.2d 1003, 1005 (Ind. 2009). The evidence need

      not overcome every reasonable hypothesis of innocence; it is sufficient if an

      inference may reasonably be drawn from the evidence to support the verdict.

      Silvers, 114 N.E.3d at 936.


                                 II. Neglect of a Dependent
[7]   Lee argues the evidence is insufficient to support his neglect of a dependent

      conviction. Specifically, he claims that the State failed to present sufficient

      evidence that he “exposed [L.L.] to any actual or appreciable danger to life or

      health.” Brief of Appellant at 12. We disagree.


[8]   To convict Lee, the State was required to prove each element of neglect of a

      dependent beyond a reasonable doubt. Ind. Code § 35-41-4-1(a). “A person

      having the care of a dependent, whether assumed voluntarily or because of a

      legal obligation, who knowingly or intentionally . . . places the dependent in a

      situation that endangers the dependent’s life or health . . . commits neglect of a

      dependent, a Level 6 felony.” Ind. Code § 35-46-1-4(a)(1).3 A person engages

      in conduct “knowingly” if, when he engages in the conduct, he is aware of a

      high probability that he is doing so. Ind. Code § 35-41-2-2(b). For purposes of

      the child neglect statute, “a ‘knowing’ mens rea requires a subjective awareness




      3
       A “dependent” is defined as “an unemancipated person who is under eighteen (18) years of age” or “a
      person of any age who has a mental or physical disability.” Ind. Code § 35-46-1-1.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-836 | October 22, 2020               Page 5 of 8
      of a ‘high probability’ that a dependent has been placed in a dangerous

      situation.” Villagrana v. State, 954 N.E.2d 466, 468 (Ind. Ct. App. 2011). “Our

      court has repeatedly held that the Neglect Statute must be read as applying only

      to situations that expose a dependent to an ‘actual and appreciable’ danger to

      life or health.” Burden v. State, 92 N.E.3d 671, 675 (Ind. Ct. App. 2018).

      (internal quotation omitted). And we have explained,


              to be an “actual and appreciable” danger for purposes of the
              neglect statute when children are concerned, the child must be
              exposed to some risk of physical or mental harm that goes
              substantially beyond the normal risk of bumps, bruises, or even
              worse that accompany the activities of the average child. This is
              consistent with a “knowing” mens rea, which requires subjective
              awareness of a “high probability” that a dependent has been placed in a
              dangerous situation, not just any probability.


      Scruggs v. State, 883 N.E.2d 189, 191 (Ind. Ct. App. 2008) (quoting Gross v. State,

      817 N.E.2d 306, 309 (Ind. Ct. App. 2004)), trans. denied. Because such a finding

      requires the fact-finder to infer the defendant’s mental state, we look to all

      surrounding circumstances of a case to determine if a guilty verdict is proper.

      Villagrana, 954 N.E.2d at 468.


[9]   Lee contends the State presented no evidence that he had a “subjective

      awareness of a ‘high probability’ that driving at [114 mph] constituted an actual




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-836 | October 22, 2020   Page 6 of 8
       and appreciable danger to [L.L.]’s life or health.” Br. of Appellant at 13

       (footnote omitted).4 The evidence in the record, however, reveals otherwise.


[10]   Here, there is no question Lee was driving 114 mph on a county road with his

       child secured in the backseat. When Officer Lowe pulled Lee over, Lee

       indicated that he thought the patrol vehicle was actually his friend’s SUV and

       they were “playing games[.]” Tr., Vol. II at 63. Although Lee did not appear

       to be impaired, Officer Lowe smelled the odor of marijuana emanating from the

       car and Lee was in possession of marijuana at the time of the traffic stop. With

       respect to the conditions, Officer Lowe testified at trial that at the time of the

       stop, “[i]t was almost dark [and i]t had been drizzling rain[.]” Id. at 52. In

       addition, he explained that the road had just been resurfaced “so it[ was] a dark

       blacktop with no lane controls or markings on the road.” Id. And when asked

       what effect the rain had on the road, Officer Lowe responded, “The pavement

       was wet so that could cause it to be slick[.]” Id. Ultimately, Officer Lowe

       agreed that by traveling at 114 mph under the conditions he described, Lee was

       endangering L.L. See id. at 73.


[11]   Lee’s argument is a request for this court to reweigh the evidence, which we

       cannot do. See Purvis, 87 N.E.3d at 1124. Based on the totality of this evidence,

       a reasonable fact-finder could infer Lee had a subjective awareness of a high




       4
         A large portion of Lee’s argument is centered around Officer Lowe’s discretion in recommending that Lee
       be charged with neglect of a dependent; however, we agree with the State that the decision to charge him
       with neglect of a dependent in itself is “neither probative nor relevant to whether the evidence was sufficient
       to support [such] a conviction.” Brief of Appellee at 11 n.2.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-836 | October 22, 2020                      Page 7 of 8
       probability that driving 114 mph on a wet, potentially slick, county road at dusk

       put his son at risk of physical harm beyond the normal risk of harm that

       accompanies the activities of an average child. Cf. Scruggs, 883 N.E.2d at 191-

       92 (holding there was no evidence from which the trier of fact could infer that

       the defendant had the subjective awareness of a high probability that her seven-

       year-old child was placed in a dangerous situation when she left him at home

       alone for three hours).



                                               Conclusion
[12]   We conclude sufficient evidence exists to support Lee’s neglect of a dependent

       conviction. Accordingly, we affirm.


[13]   Affirmed.


       Crone, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-836 | October 22, 2020   Page 8 of 8